Exhibit 10.3

 

AMENDED AND RESTATED SENIOR MANAGEMENT AGREEMENT

 

THIS AMENDED AND RESTATED SENIOR MANAGEMENT AGREEMENT (this “Agreement”) is made
as of February 9, 2005, by and among Syniverse Holdings, LLC, a Delaware limited
liability company (“Holdings LLC”), Syniverse Holdings, Inc., a Delaware
corporation (the “Company”), Syniverse Technologies, Inc., a Delaware
corporation (“Employer”), and G. Edward Evans (“Executive”).

 

This Agreement amends and restates that certain Senior Management Agreement,
dated as of February 14, 2002 (as amended by that certain Amendment to Senior
Management Agreement, dated as of April 1, 2003, the “Prior Agreement”), by and
among Holdings LLC, Employer and Executive. The Company, Holdings LLC, Employer
and Executive desire to amend and restate the Prior Agreement in order to
facilitate a dissolution of Holdings LLC and an initial public offering of the
Company’s common stock.

 

Holdings LLC and Executive entered into the Prior Agreement pursuant to which
Executive purchased, and Holdings LLC sold, 1,979.35 of the Company’s Class B
Preferred Units (the “Class B Preferred”) and 6,475,887.65 of the Company’s
Common Units (the “Common Units”). All Class B Preferred and Common Units
acquired by Executive pursuant to the Prior Agreement are referred to herein as
“Executive Securities” (as further defined in Section 9 hereof). Certain
definitions are set forth in Section 9 of this Agreement.

 

The execution and delivery of the Prior Agreement by Holdings LLC, Employer and
Executive was a condition to the purchase of Class B Preferred and Common Units
by GTCR Fund VII, L.P., a Delaware limited partnership (“GTCR Fund VII”), GTCR
Fund VII/A, L.P., a Delaware limited partnership (“GTCR Fund VII/A”), GTCR
Co-Invest, L.P., a Delaware limited partnership (“GTCR Co-Invest”, together with
GTCR Fund VII, GTCR Fund VII/A and any other investment fund managed by GTCR
Golder Rauner, L.L.C., each an “Investor” and collectively, the “Investors”)
pursuant to a unit purchase agreement between Holdings LLC and the Investors
dated as of February 14, 2002 (the “Purchase Agreement”). Certain provisions of
this Agreement are intended for the benefit of, and will be enforceable by, the
Investors.

 

Employer desires to employ Executive on the terms and conditions set forth
herein, and Executive is willing to accept such employment on such terms and
conditions.

 

- 1 -



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, (i) the parties to the Prior Agreement hereby amend and
restate the Prior Agreement, effective as of immediately prior to the earlier of
(x) the distribution by Holdings LLC to its members of the outstanding capital
stock of the Company and (y) the consummation of the initial Public Offering of
the Company’s common stock (such shares, the “Common Shares” and such date, the
“Effective Date”) and (ii) the parties to this Agreement hereby agree as
follows:

 

PROVISIONS RELATING TO EXECUTIVE SECURITIES

 

1. Purchase and Sale of Executive Securities.

 

(a) On the Effective Date, Executive will acquire 2,846,233 Common Shares and
1,913.163 shares of Class A Cumulative Redeemable Preferred Stock, par value
$0.01 per share (the “Preferred Stock”), from the Company as a distribution with
respect to the 6,475,887.65 Common Units and 1,979.35 units of Class B Preferred
acquired by Executive pursuant to the Prior Agreement. On or promptly following
the Effective Date, the Company will deliver to Executive (i) certificates
representing any such Common Shares that are vested as of the Effective Date
pursuant to Section 2 hereof, and (ii) copies of the certificates representing
any such Common Shares that are not then vested pursuant to Section 2 hereof. In
exchange, Executive hereby authorizes Holdings LLC and the Company to cancel on
the Effective Date the certificate or certificates representing the Class B
Preferred and the Common Units.

 

(b) Intentionally omitted.

 

(c) 2,573,722 of the Common Shares acquired pursuant to Section 1(a) hereof are
referred to herein as the “Carried Common.” The remaining Common Shares that are
acquired pursuant to Section 1(a) above are referred to herein as the “Co-Invest
Common.” All Preferred Stock and the Co-Invest Common acquired by Executive
hereunder are referred to herein as the “Co-Invest Shares.”

 

(d) Within 30 days after the purchase of any Carried Common hereunder, Executive
will make an effective election with the Internal Revenue Service under Section
83(b) of the Internal Revenue Code and the regulations promulgated thereunder in
the form of Exhibit A attached hereto.

 

(e) Until the occurrence of a Sale of the Company, any certificates evidencing
Executive Securities that are not vested as of the Effective Date shall be held
by the Company for the benefit of Executive and the other holder(s) of Executive
Securities. Upon the occurrence of a Sale of the Company, the Company will
return any such certificates for the Executive Securities to the record holders
thereof. At the written request of the Executive, the Company shall provide, not
more than once per calendar quarter, certificates evidencing Carried Shares that
have then vested to the record holder thereof.

 

(f) In connection with the acquisition of the Common Shares and Preferred Stock
hereunder, Executive represents and warrants to the Company that:

 

(i) Executive is an executive officer of the Company, is sophisticated in
financial matters and is able to evaluate the risks and benefits of the
investment in the Carried Common and Co-Invest Shares;

 

(ii) This Agreement constitutes the legal, valid and binding obligation of
Executive, enforceable in accordance with its terms, and the execution, delivery
and performance of this Agreement by Executive does not and will not conflict
with, violate or cause a breach of any agreement, contract or instrument to
which Executive is a party or any judgment, order or decree to which Executive
is subject; and

 

- 2 -



--------------------------------------------------------------------------------

(iii) Executive is a resident of the State of Florida.

 

(g) As an inducement to the Company to issue the Carried Common and Co-Invest
Shares to Executive, and as a condition thereto, Executive acknowledges and
agrees that neither the issuance of the Carried Common and Co-Invest Shares to
Executive nor any provision contained herein shall entitle Executive to remain
in the employment of the Company, Employer or their respective Subsidiaries or
affect the right of the Company, Employer or their respective Subsidiaries to
terminate Executive’s employment at any time for any reason.

 

(h) Concurrently with the execution of this Agreement, Executive shall execute
in blank ten stock transfer powers in the form of Exhibit B attached hereto (the
“Stock Powers”) with respect to the Carried Common and shall deliver such Stock
Powers to the Company. The Stock Powers shall authorize the Company to assign,
transfer and deliver the Carried Common to the Company pursuant to Section 3
below and under no other circumstances.

 

(i) Executive is neither a party to, nor bound by, any other employment
agreement, consulting agreement, noncompete agreement, non-solicitation
agreement or confidentiality agreement.

 

2. Vesting of Executive Securities.

 

(a) 2,058,977 of the Carried Common issued to executive in respect of the Common
Units that have vested pursuant to the Prior Agreement will be vested when
issued and the remaining 514,745 shares of Carried Common shall be subject to
vesting in the manner specified in this Section 2. The Co-Invest Shares acquired
by Executive shall be vested when issued. Except as otherwise provided in
Section 2(b) and (c) below, 12.5% of the remaining Carried Common will become
vested on each Quarter Date such that on February 14, 2007 the Carried Common
will be 100% vested, in each case, however, if and only if as of each such
Quarter Date Executive has been continuously employed by the Company, Employer
or any of their respective Subsidiaries from the date of this Agreement through
and including such Quarter Date.

 

(b) Intentionally omitted.

 

(c) Upon the occurrence of a Sale of the Company, all Carried Common that has
not yet become vested shall become vested at the time of such event, if as of
the date of such event Executive is still employed by the Company, Employer or
any of their respective Subsidiaries. Carried Common that have become vested are
referred to herein as “Vested Shares.” All Carried Common that have not vested
are referred to herein as “Unvested Shares.”

 

3. Repurchase Option.

 

(a) In the event Executive ceases to be employed by the Company, Employer or
their respective Subsidiaries for any reason (the “Separation”), the Unvested
Shares (whether held by Executive or one or more of Executive’s transferees,
other than the Company and the Investors) will be subject to repurchase, in each
case by the Company and the Investors pursuant to the terms and conditions set
forth in this Section 3 (the “Repurchase Option”). The Company may assign its
repurchase rights set forth in this Section 3 to any Person.

 

- 3 -



--------------------------------------------------------------------------------

(b) In the event of a Separation, the purchase price for each Unvested Share
will be Executive’s Original Cost for the Common Unit(s) in respect of which
such Share was issued to Executive.

 

(c) The Board may elect to purchase all or any portion of the Unvested Shares by
delivering written notice (the “Repurchase Notice”) to the holder or holders of
the Unvested Shares within ninety (90) days after the Separation. The Repurchase
Notice will set forth the number of Unvested Shares to be acquired from each
holder, the aggregate consideration to be paid for such shares and the time and
place for the closing of the transaction. The number of Unvested Shares to be
repurchased by the Company shall first be satisfied to the extent possible from
the Unvested Shares held by Executive at the time of delivery of the Repurchase
Notice. If the number of Unvested Shares then held by Executive is less than the
total number of Unvested Shares that the Company has elected to purchase, the
Company shall purchase the remaining Unvested Shares elected to be purchased
from the other holder(s) of Unvested Shares under this Agreement, pro rata
according to the number of Unvested Shares held by such other holder(s) at the
time of delivery of such Repurchase Notice (determined as nearly as practicable
to the nearest share). The number of Unvested Shares to be repurchased hereunder
will be allocated among Executive and the other holders of Unvested Shares (if
any) pro rata according to the number of Unvested Shares to be purchased from
such Person.

 

(d) Intentionally omitted.

 

(e) The closing of the purchase of the Unvested Shares pursuant to the
Repurchase Option shall take place on the date designated by the Company in the
Repurchase Notice, which date shall not be more than one month nor less than
five days after the delivery of the later of either such notice to be delivered.
The Company will pay for the Unvested Shares to be purchased by it pursuant to
the Repurchase Option by first offsetting amounts outstanding under any bona
fide debts owed by Executive to the Company and will pay the remainder of the
purchase price by a check or wire transfer of funds. The Company will be
entitled to receive customary representations and warranties from the sellers
regarding such sale and to require that all sellers’ signatures be guaranteed.

 

(f) Notwithstanding anything to the contrary contained in this Agreement, all
repurchases of Unvested Shares by the Company pursuant to the Repurchase Option
shall be subject to applicable restrictions contained in the Delaware General
Corporation Law or such other governing corporate law, and in the Company’s and
its Subsidiaries’ debt and equity financing agreements. If any such restrictions
prohibit (i) the repurchase of Unvested Shares hereunder that the Company is
otherwise entitled to make or (ii) dividends or other transfers of funds from
one or more Subsidiaries to the Company to enable such repurchases, then (x) the
Company may make such repurchases as soon as it is permitted to make repurchases
or receive funds from Subsidiaries under such restrictions and (y) commencing on
the date of the Repurchase Notice through the closing of the purchase of the
Executive Securities interest shall accrue on such purchase price on a daily
basis, at the rate of 10% per annum, compounded on the last day of each calendar
quarter.

 

(g) Intentionally omitted.

 

(h) Intentionally omitted.

 

- 4 -



--------------------------------------------------------------------------------

(i) Intentionally omitted.

 

4. Put Option.

 

(a) In the event of the death or Disability of Executive (for purposes of this
Section 4, a “Put Triggering Event”), Executive or one or more of Executive’s
transferees or successors (other than the Company and the Investors) may require
the Company to repurchase the Unvested Shares held by Executive or Executive’s
transferees pursuant to the terms and conditions set forth in this Section 4
(the “Put Option”) by delivering written notice (a “Put Notice”) to the Company
within ninety (90) days after the Put Triggering Event.

 

(b) In the event of a Put Triggering Event, the purchase price for each Unvested
Share will be Executive’s Original Cost for such share.

 

(c) The closing of the repurchase of the Unvested Shares pursuant to the Put
Option shall take place on the date designated by the Company, which date shall
not be more than one month nor less than five days after the delivery of the Put
Notice by the Executive. The Company will pay for the Unvested Shares to be
purchased by it pursuant to the Put Option by first offsetting amounts
outstanding under any bona fide debts owed by Executive to the Company and will
pay the remainder of the purchase price by, at its option, a check or wire
transfer of funds.

 

(d) Notwithstanding anything to the contrary contained in this Agreement, all
repurchases of Unvested Shares by the Company pursuant to the Put Option shall
be subject to applicable restrictions contained in the Delaware General
Corporation Law or such other governing corporate law, and in the Company’s and
its Subsidiaries’ debt and equity financing agreements. If any such restrictions
prohibit (i) the repurchase of Unvested Shares hereunder that the Company is
otherwise entitled or required to make or (ii) dividends or other transfers of
funds from one or more Subsidiaries to the Company to enable such repurchases,
then (x) the Company shall make such repurchases as soon as it is permitted to
make repurchases or receive funds from Subsidiaries under such restrictions and
(y) commencing on the date of the Put Notice through the closing of the
repurchase of the Unvested Shares interest shall accrue on such purchase price
on a daily basis, at the rate of 10% per annum, compounded on the last day of
each calendar quarter.

 

(e) Intentionally omitted.

 

5. Restrictions on Transfer of Executive Securities.

 

(a) Transfer of Carried Common. The holders of Carried Common shall not Transfer
any interest in any Carried Common, except pursuant to (i) the provisions of
Section 3 hereof, (ii) a sale of the Company approved by the Board and the
holders of a majority of the Common Shares then outstanding (an “Approved
Sale”), or (iii) the provisions of Section 5(b) below.

 

(b) Certain Permitted Transfers. The restrictions in this Section 5 will not
apply with respect to any Transfer of Carried Common made (i) pursuant to
applicable laws of descent and distribution or to such Person’s legal guardian
in the case of any mental incapacity or among such Person’s Family Group, (ii)
in connection with the Company’s initial Public Offering of the Common Shares
upon the underwriters’ exercise of their option to purchase additional Common
Shares to the

 

- 5 -



--------------------------------------------------------------------------------

extent set forth in the Company’s Registration Statement on Form S-1
(Registration No. 333-120444) filed with the Securities and Exchange Commission
on November 12, 2004, as amended, or (iii) at such time as the Investors sell
Common Shares to any unaffiliated third party, but in the case of this clause
(iii) only an amount of shares (the “Transfer Amount”) equal to the lesser of
(A) the number of Vested Shares owned by Executive and (B) the number of Common
Shares owned by Executive multiplied by a fraction (the “Transfer Fraction”),
the numerator of which is the number of Common Shares sold by the Investors in
such sale and the denominator of which is the total number of Common Shares held
by the Investors prior to such sale; provided that, if at the time of such sale
of Common Shares by the Investors, Executive chooses not to Transfer the
Transfer Amount, Executive shall retain the right to Transfer an amount of
Common Shares at a future date equal to the lesser of (x) the number of Vested
Shares owned by Executive at such future date and (y) the number of Common
Shares owned by Executive at such future date multiplied by the Transfer
Fraction; provided further that the restrictions contained in this Section 5
will continue to be applicable to the Carried Common after any Transfer of the
type referred to in clause (i) above and the transferees of such Carried Common
must agree in writing to be bound by the provisions of this Agreement. Any
transferee of Carried Common pursuant to a Transfer in accordance with the
provisions of this Section 5(b)(i) is herein referred to as a “Permitted
Transferee.” Upon the Transfer of Carried Common pursuant to this Section 5(b),
the transferring holder of Carried Common will deliver a written notice (a
“Transfer Notice”) to the Company. In the case of a Transfer pursuant to clause
(i) hereof, the Transfer Notice will disclose in reasonable detail the identity
of the Permitted Transferee(s).

 

(c) Termination of Restrictions. The restrictions set forth in this Section 5
will continue with respect to each share of Carried Common until the earlier of
(i) the date on which such share of Carried Common has been transferred in a
Public Sale permitted by this Section 5, or (ii) the consummation of a Sale of
the Company.

 

6. Additional Restrictions on Transfer of Executive Securities.

 

(a) Legend. The certificates representing the Executive Securities will bear a
legend in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED AS OF
FEBRUARY 9, 2005, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION
THEREUNDER. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO
ADDITIONAL RESTRICTIONS ON TRANSFER, CERTAIN REPURCHASE OPTIONS AND CERTAIN
OTHER AGREEMENTS SET FORTH IN AN AMENDED AND RESTATED SENIOR MANAGEMENT
AGREEMENT BETWEEN THE COMPANY AND AN EXECUTIVE OF THE COMPANY DATED AS OF
FEBRUARY 9, 2005. A COPY OF SUCH AGREEMENT MAY BE OBTAINED BY THE HOLDER HEREOF
AT THE COMPANY’S PRINCIPAL PLACE OF BUSINESS WITHOUT CHARGE.”

 

- 6 -



--------------------------------------------------------------------------------

(b) Opinion of Counsel. No holder of Carried Common may Transfer any Carried
Common (except pursuant to an effective registration statement under the
Securities Act or a transfer to a member of the Executive’s Family Group)
without first delivering to the Company a written notice describing in
reasonable detail the proposed Transfer, together with an opinion of counsel
(reasonably acceptable in form and substance to the Company) that neither
registration nor qualification under the Securities Act and applicable state
securities laws is required in connection with such transfer. In addition, if
the holder of the Carried Common delivers to the Company an opinion of counsel
that no subsequent Transfer of such Carried Common shall require registration
under the Securities Act, the Company shall promptly upon such contemplated
Transfer deliver new certificates for such Carried Common that do not bear the
Securities Act portion of the legend set forth in Section 6(a). If the Company
is not required to deliver new certificates for such Carried Common not bearing
such legend, the holder thereof shall not Transfer the same until the
prospective transferee has confirmed to the Company in writing its agreement to
be bound by the conditions contained in this Section 6.

 

PROVISIONS RELATING TO EMPLOYMENT

 

7. Employment. Employer agrees to employ Executive and Executive accepts such
employment for the period beginning as of February 14, 2002 and ending upon his
separation pursuant to Section 7(c) hereof (the “Employment Period”).

 

(a) Position and Duties.

 

(i) During the Employment Period, Executive shall serve as the Chief Executive
Officer of Employer and its Subsidiaries and shall have the normal duties,
responsibilities and authority implied by such position, including, without
limitation, the responsibilities associated with all aspects of the daily
operations of Employer and its Subsidiaries and the identification, negotiation,
completion and integration of any acquisitions made by the Company, Employer or
their Subsidiaries, subject to the power of the Board to expand or limit such
duties, responsibilities and authority and to override actions of the Chief
Executive Officer.

 

(ii) Executive shall report to the Board, and Executive shall devote his best
efforts and his full business time and attention to the business and affairs of
the Company, Employer and their Subsidiaries.

 

(b) Salary, Bonus and Benefits. During the Employment Period, Employer will pay
Executive a base salary (the “Annual Base Salary”) of $425,000 per annum,
subject to any increase as determined by the Board based upon the Company’s
achievements of budgetary and other objectives set by the Board. For any fiscal
year, Executive shall be eligible for an annual bonus of up to 50% of
Executive’s then applicable Annual Base Salary based upon the achievement by the
Company, Employer and their Subsidiaries of budgetary and other objectives set
by the Board; provided that with respect to the first year for which Executive
is eligible for a bonus, such bonus shall be paid on a pro rata basis based upon
that portion of the year that remained after the date of this Agreement. In
addition, during the Employment Period, Executive will be entitled to such other
benefits approved by the Board (including the use of an aircraft leased by the
Employer by Evans Motor Sports LLC; provided that Executive or Evans Motor
Sports LLC shall pay that percentage of the monthly lease and other fixed costs
for such aircraft based on Executive’s actual use of the aircraft on behalf of
or in furtherance of business for Evans Motor Sports LLC, and shall reimburse

 

- 7 -



--------------------------------------------------------------------------------

the Employer for all operating costs of the aircraft in connection with such
use. Executive or Evans Motor Sports LLC shall make such payments on a quarterly
basis within the thirty (30) days immediately following the end of such quarter.

 

(c) Separation. The Employment Period will continue until (i) Executive’s
resignation without Good Reason, Disability or death, (ii) the Board decides to
terminate Executive’s employment with Cause; provided that no termination for
Cause shall be treated as such until the 15th day following the date on which
the Company has provided notice to the Executive of the Board’s decision to
terminate Executive for Cause (such notice to include reasons for the Board’s
decision) and within such 15-day period Executive and/or a representative
designated by Executive is provided a reasonable opportunity to address the
Board, (iii) the Board decides to terminate Executive’s employment without Cause
or (iv) the Executive terminates his employment for Good Reason. If Executive’s
employment is terminated without Cause pursuant to clause (iii) above or by
Executive for Good Reason pursuant to clause (iv) above, during the six-month
period commencing on the date of termination (the “Initial Severance Period”),
Employer shall pay to Executive each month during the Initial Severance Period
an aggregate amount equal to 1/12th of his Annual Base Salary in effect as of
the end of the Employment Period, payable in equal installments on the
Employer’s regular salary payment dates. Employer may (in its sole discretion)
elect to extend the Initial Severance Period for up to three additional
six-month periods (each an “Additional Severance Period”) by providing Executive
written notice of such extension no less than 60 days prior to the last day of
the Initial Severance Period or the then effective Additional Severance Period
and paying Executive during each month of any such Additional Severance Period
an additional amount equal to 1/12th of his Annual Base Salary, payable in equal
installments on the Employer’s regular salary payment dates. (The Initial
Severance Period and all applicable Additional Severance Periods are
collectively referred to herein as the “Severance Period”). The amounts payable
pursuant to this Section 7(c) shall be reduced by the amount of any cash
compensation Executive earns or receives with respect to any other employment
during the period in which he is receiving severance. Upon request from time to
time, Executive shall furnish Employer with a true and complete certificate
specifying any such compensation earned or received by him while receiving any
severance payments from Employer.

 

8. Confidential Information.

 

(a) Obligation to Maintain Confidentiality. Executive acknowledges that the
information, observations and data obtained by him during the course of his
performance under this Agreement concerning the business and affairs of the
Company, Employer and their respective Subsidiaries and Affiliates are the
property of the Company, Employer or such Subsidiaries and Affiliates, including
information concerning acquisition opportunities in or reasonably related to the
Company’s, Employer’s and their respective Subsidiaries’ business or industry of
which Executive becomes aware during the Employment Period. Therefore, Executive
agrees that he will not disclose to any unauthorized Person or use for his own
account any of such information, observations or data without the Board’s
written consent, unless and to the extent that the aforementioned matters, (i)
become generally known to and available for use by the public other than as a
result of Executive’s acts or omissions to act, (ii) was known to Executive
prior to Executive’s employment with Employer, the Company or any of their
Subsidiaries and Affiliates, or (iii) is required to be disclosed pursuant to
any applicable law or court order. Executive agrees to deliver to the Company at
a Separation, or at any other time the Company may request in writing, all
memoranda, notes, plans, records, reports and other documents (and copies
thereof) relating to the business of the Company, Employer and their respective
Subsidiaries and Affiliates (including, without limitation, all

 

- 8 -



--------------------------------------------------------------------------------

acquisition prospects, lists and contact information) that he may then possess
or have under his control.

 

(b) Ownership of Property. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, processes, programs, designs,
analyses, drawings, reports, and all similar or related information (whether or
not patentable) that relate to the Company’s, Employer’s or any of their
respective Subsidiaries’ or Affiliates’ actual or anticipated business, research
and development, or existing or future products or services and that are
conceived, developed, contributed to, made, or reduced to practice by Executive
(either solely or jointly with others) while employed by the Company, Employer
or any of their respective Subsidiaries or Affiliates (including any of the
foregoing that constitutes any proprietary information or records) (“Work
Product”) belong to the Company, Employer or such Subsidiary or Affiliate and
Executive hereby assigns, and agrees to assign, all of the above Work Product to
the Company, Employer or to such Subsidiary or Affiliate. Any copyrightable work
prepared in whole or in part by Executive in the course of his work for any of
the foregoing entities shall be deemed a “work made for hire” under the
copyright laws, and the Company, Employer or such Subsidiary or Affiliate shall
own all rights therein. To the extent that any such copyrightable work is not a
“work made for hire,” Executive hereby assigns and agrees to assign to the
Company, Employer or such Subsidiary or Affiliate all right, title, and
interest, including without limitation, copyright in and to such copyrightable
work. Executive shall promptly disclose such Work Product and copyrightable work
to the Board and perform all actions reasonably requested by the Board (whether
during or after the Employment Period) to establish and confirm the Company’s,
Employer’s or such Subsidiary’s or Affiliate’s ownership (including, without
limitation, assignments, consents, powers of attorney, and other instruments).

 

(c) Third Party Information. Executive understands that the Company, Employer
and their respective Subsidiaries and Affiliates will receive from third parties
confidential or proprietary information (“Third Party Information”) subject to a
duty on the Company’s, Employer’s and their respective Subsidiaries’ and
Affiliates’ part to maintain the confidentiality of such information and to use
it only for certain limited purposes. During the Employment Period and
thereafter, and without in any way limiting the provisions of Section 8(a)
above, Executive will hold Third Party Information in the strictest confidence
and will not disclose to anyone (other than personnel of the Company, Employer
or their respective Subsidiaries or Affiliates who need to know such information
in connection with their work for the Company, Employer or their respective
Subsidiaries or Affiliates) or use, except in connection with his work for the
Company, Employer or their respective Subsidiaries or Affiliates, Third Party
Information unless expressly authorized by a member of the Board in writing.

 

(d) Use of Information of Prior Employers. During the Employment Period,
Executive will not improperly use or disclose any confidential information or
trade secrets, if any, of any former employers or any other Person to whom
Executive has an obligation of confidentiality, and will not bring onto the
premises of the Company, Employer or any of their respective Subsidiaries or
Affiliates any unpublished documents or any property belonging to any former
employer or any other Person to whom Executive has an obligation of
confidentiality unless consented to in writing by the former employer or Person.
Executive will use in the performance of his duties only information that is (i)
generally known and used by Persons with training and experience comparable to
Executive’s and that is (x) common knowledge in the industry or (y) is otherwise
legally in the public domain, (ii) is otherwise provided or developed by the
Company,

 

- 9 -



--------------------------------------------------------------------------------

Employer or any of their respective Subsidiaries or Affiliates or (iii) in the
case of materials, property or information belonging to any former employer or
other Person to whom Executive has an obligation of confidentiality, approved
for such use in writing by such former employer or Person.

 

9. Noncompetition and Nonsolicitation. Executive acknowledges that in the course
of his employment with Employer he will become familiar with the Company’s,
Employer’s and their respective Subsidiaries’ trade secrets and with other
confidential information concerning the Company, Employer and such Subsidiaries
and that his services will be of special, unique and extraordinary value to the
Company and Employer and such Subsidiaries. Therefore, Executive agrees that:

 

(a) Noncompetition. During the Employment Period and (i) in the event of a
termination of Executive’s employment by the Board without Cause or the
Executive for Good Reason, the Severance Period or (ii) in the event of a
termination of Executive’s employment for any other reason, for a period of two
years thereafter (collectively, the “Noncompete Period”), he shall not, anywhere
in the world, directly or indirectly own, manage, control, participate in,
consult with, render services for, or in any manner engage in any business
relating to the provision of inter-operability solutions, clearing and
settlement services, software and network services and related services to
telecommunications companies and other third parties that compete with the
businesses of the Company, Employer or their respective Subsidiaries or any
business in which the Company, Employer or any of their respective Subsidiaries
has entertained discussions or has requested and received information relating
to the acquisition of such business by the Company, Employer or their respective
Subsidiaries during the six-month period immediately prior to the Separation;
provided, however, that the Executive may own up to 5% of any class of an
issuer’s publicly traded securities.

 

(b) Nonsolicitation. During the Noncompete Period, Executive shall not directly
or indirectly through another entity (i) induce or attempt to induce any
employee of the Company, Employer or their respective Subsidiaries to leave the
employ of the Company, Employer or such Subsidiary, or in any way interfere with
the relationship between the Company, Employer and any of their respective
Subsidiaries and any employee thereof, (ii) hire any person who was an employee
of the Company, Employer or any of their respective Subsidiaries within 180 days
prior to the time such employee was hired by Executive, (iii) induce or attempt
to induce any customer, supplier, licensee or other business relation of the
Company, Employer or any of their respective Subsidiaries to cease doing
business with the Company, Employer or such Subsidiary or in any way interfere
with the relationship between any such customer, supplier, licensee or business
relation and the Company and any Subsidiary or (iv) directly or indirectly
acquire or attempt to acquire an interest in any business relating to the
business of the Company, Employer or any of their respective Subsidiaries and
with which the Company, Employer and any of their respective Subsidiaries has,
within the six-month period immediately preceding a Separation, entertained
discussions or has requested and received information relating to the
acquisition of such business by the Company, Employer or any of their respective
Subsidiaries unless, after having such discussions or receiving such information
with respect to a business relating to the business of the Company, the Company,
Employer and any of their respective Subsidiaries have elected not to pursue the
acquisition of an interest in such business.

 

(c) Enforcement. If, at the time of enforcement of Section 8 or this Section 9,
a court holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum duration,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court shall be

 

- 10 -



--------------------------------------------------------------------------------

allowed to revise the restrictions contained herein to cover the maximum
duration, scope and area permitted by law. Because Executive’s services are
unique and because Executive has access to confidential information, the parties
hereto agree that money damages would be an inadequate remedy for any breach of
this Agreement. Therefore, in the event a breach or threatened breach of this
Agreement, the Company, Employer, their respective Subsidiaries or Affiliates or
their successors or assigns may, in addition to other rights and remedies
existing in their favor, apply to any court of competent jurisdiction for
specific performance and/or injunctive or other relief in order to enforce, or
prevent any violations of, the provisions hereof (without posting a bond or
other security).

 

(d) Additional Acknowledgments. Executive acknowledges that the provisions of
this Section 9 are in consideration of: (i) employment with the Employer, (ii)
the issuance of the Carried Common by the Company and (iii) additional good and
valuable consideration as set forth in this Agreement. In addition, Executive
agrees and acknowledges that the restrictions contained in Section 8 and this
Section 9 do not preclude Executive from earning a livelihood, nor do they
unreasonably impose limitations on Executive’s ability to earn a living. In
addition, Executive acknowledges (i) that the business of the Company, Employer
and their respective Subsidiaries will be international in scope and without
geographical limitation, (ii) notwithstanding the state of incorporation or
principal office of the Company, Employer or any of their respective
Subsidiaries, or any of their respective executives or employees (including the
Executive), it is expected that the Company and Employer will have business
activities and have valuable business relationships within its industry
throughout the world, and (iii) as part of his responsibilities, Executive will
be traveling around the world in furtherance of Employer’s business and its
relationships. Executive agrees and acknowledges that the potential harm to the
Company, Employer and their respective Subsidiaries of the non-enforcement of
Section 8 and this Section 9 outweighs any potential harm to Executive of its
enforcement by injunction or otherwise. Executive acknowledges that he has
carefully read this Agreement and has given careful consideration to the
restraints imposed upon Executive by this Agreement, and is in full accord as to
their necessity for the reasonable and proper protection of confidential and
proprietary information of the Company and Employer now existing or to be
developed in the future. Executive expressly acknowledges and agrees that each
and every restraint imposed by this Agreement is reasonable with respect to
subject matter, time period and geographical area.

 

GENERAL PROVISIONS

 

10. Definitions.

 

“Affiliate” means, (i) with respect to any Person, any Person that controls, is
controlled by or is under common control with such Person or an Affiliate of
such Person, and (ii) with respect to any Investor, any general or limited
partner of such Investor, any employee or owner of any such partner, or any
other Person controlling, controlled by or under common control with such
Investor.

 

“Board” means the Board of Directors of the Company.

 

“Cause” means (i) the commission of a felony or a crime involving moral
turpitude or the commission of any other act or omission involving dishonesty or
fraud with respect to the Company, Employer or any of their respective
Subsidiaries or any of their customers or suppliers,

 

- 11 -



--------------------------------------------------------------------------------

(ii) conduct tending to bring the Company, Employer or any of their respective
Subsidiaries into substantial public disgrace or disrepute, (iii) substantial
and repeated failure to perform duties of the office held by Executive as
reasonably directed by the Board, (iv) gross negligence or willful misconduct
with respect to the Company, Employer or any of their respective Subsidiaries or
(v) any material breach of Sections 1(i), 7(a)(ii), 8 or 9 of this Agreement.

 

“Disability” means the disability of Executive caused by any physical or mental
injury, illness or incapacity as a result of which Executive is unable to
effectively perform the essential functions of Executive’s duties as determined
by the Board in good faith.

 

“Carried Common” will continue to be Carried Common in the hands of any holder
other than Executive (except for the Company and the Investors and except for
transferees in a Public Sale), and except as otherwise provided herein, each
such other holder of Carried Common will succeed to all rights and obligations
attributable to Executive as a holder of Carried Common hereunder. Carried
Common will also include equity of the Company (or a corporate successor to the
Company) issued with respect to Carried Common (i) by way of a stock split,
stock dividend, conversion, or other recapitalization or (ii) by way of
reorganization or recapitalization of the Company in connection with the
incorporation of a corporate successor prior to a Public Offering.
Notwithstanding the foregoing, all Unvested Shares shall remain Unvested Shares
after any Transfer thereof.

 

“Family Group” means, with respect to a Person who is an individual, such
Person’s spouse and descendants (whether natural or adopted), and any trust,
family limited partnership, limited liability company or other entity wholly
owned, directly or indirectly, by such Person or such Person’s spouse and/or
descendants that is and remains solely for the benefit of such Person and/or
such Person’s spouse and/or descendants and any retirement plan for such Person.

 

“Good Reason” means, without the Executive’s consent, (i) the relocation of
Executive’s principal office to a location that is more than 30 miles away from
Oklahoma City, Oklahoma (it being understood that Executive shall be required to
travel to Employer’s corporate headquarters and other locations to the extent
necessary to meet the needs of Employer and its business); (ii) the removal of
Executive’s title as chief executive officer; (iii) Executive is assigned duties
which, in the aggregate, represent a material reduction of his responsibilities
as described by Section 7(a) hereof; (iv) Employer reduces the Annual Base
Salary as in effect on the date hereof or as the same may be increased from time
to time; or (v) any material reduction, in the aggregate, of the benefits
provided to Executive pursuant to Section 7(b), other than in connection with a
reduction in benefits generally applicable to senior executives of the Employer.

 

“Original Cost” means, with respect to each Common Unit purchased hereunder,
$0.0333 (as proportionately adjusted for all subsequent unit splits, unit
dividends and other recapitalizations).

 

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, investment fund, any other business entity and a
governmental entity or any department, agency or political subdivision thereof.

 

- 12 -



--------------------------------------------------------------------------------

“Public Offering” means the sale in an underwritten public offering registered
under the Securities Act of equity securities of the Company or a corporate
successor to the Company.

 

“Public Sale” means (i) any sale pursuant to a registered public offering under
the Securities Act or (ii) any sale to the public pursuant to Rule 144
promulgated under the Securities Act effected through a broker, dealer or market
maker (other than pursuant to Rule 144(k) prior to a Public Offering).

 

“Quarter Date” means February, May, August and November of each year beginning
on May 14, 2005 and ending on February 14, 2007.

 

“Sale of the Company” means any transaction or series of transactions pursuant
to which any Person or group of related Persons other than the Investors or
their Affiliates in the aggregate acquire(s) (i) equity securities of the
Company possessing the voting power (other than voting rights accruing only in
the event of a default, breach or event of noncompliance) to elect a majority of
the Company’s Board (whether by merger, consolidation, reorganization,
combination, sale or transfer of the Company’s equity, securityholder or voting
agreement, proxy, power of attorney or otherwise) or (ii) all or substantially
all of the Company’s assets determined on a consolidated basis; provided that a
Public Offering shall not constitute a Sale of the Company.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association, or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association, or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association, or
other business entity. For purposes hereof, references to a “Subsidiary” of any
Person shall be given effect only at such times that such Person has one or more
Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers to a
Subsidiary of the Company.

 

“Transfer” means to sell, transfer, assign, pledge or otherwise dispose of
(whether with or without consideration and whether voluntarily or involuntarily
or by operation of law).

 

- 13 -



--------------------------------------------------------------------------------

11. Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, mailed by first class mail (postage prepaid
and return receipt requested) or sent by reputable overnight courier service
(charges prepaid) to the recipient at the address below indicated:

 

If to Employer:

 

Syniverse Technologies, Inc.

One Tampa City Center

Suite 700

Tampa, Florida 33602

Attention:    Robert Garcia, Jr.

Telephone: (813) 273-3000

Facsimile: (813) 273-4953

 

with copies to:

 

GTCR Fund VII, L.P.

GTCR Fund VII/A, L.P.

GTCR Co-Invest, L.P.

GTCR Capital Partners, L.P.

c/o GTCR Golder Rauner, L.L.C.

6100 Sears Tower

Chicago, Illinois 60606-6402

Attention:     David A. Donnini

             Collin E. Roche

Telephone: (312) 382-2200

Facsimile: (312) 382-2201

 

and

 

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, Illinois 60601

Attention:    Stephen L. Ritchie, P.C.

Telephone: (312) 861-2210

Facsimile: (312) 861-2200

 

If to the Company:

 

Syniverse Holdings, Inc.

One Tampa City Center

Suite 700

Tampa, Florida 33602

Attention:    Robert Garcia, Jr.

Telephone: (813) 273-3000

Facsimile: (813) 273-4953

 

- 14 -



--------------------------------------------------------------------------------

with copies to:

 

GTCR Fund VII, L.P.

GTCR Fund VII/A, L.P.

GTCR Co-Invest, L.P.

GTCR Capital Partners, L.P.

c/o GTCR Golder Rauner, L.L.C.

6100 Sears Tower

Chicago, Illinois 60606-6402

Attention:     David A. Donnini

             Collin E. Roche

Telephone: (312) 382-2200

Facsimile: (312) 382-2201

 

and

 

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, Illinois 60601

Attention:    Stephen L. Ritchie, P.C.

Telephone: (312) 861-2210

Facsimile: (312) 861-2200

 

If to Executive:

 

G. Edward Evans

5048 Latrobe Drive

Windermere, Florida 34786

Telephone: (405) 607-0301

Facsimile: (405) 607-0304

 

If to the Investors:

 

GTCR Fund VII, L.P.

GTCR Fund VII/A, L.P.

GTCR Co-Invest, L.P.

GTCR Capital Partners, L.P.

c/o GTCR Golder Rauner, L.L.C.

6100 Sears Tower

Chicago, Illinois 60606-6402

Attention:     David A. Donnini

             Collin E. Roche

Telephone: (312) 382-2200

Facsimile: (312) 382-2201

 

- 15 -



--------------------------------------------------------------------------------

with a copy to:

 

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, Illinois 60601

Attention:    Stephen L. Ritchie, P.C.

Telephone: (312) 861-2210

Facsimile: (312) 861-2200

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when so delivered
or sent or, if mailed, five days after deposit in the U.S. mail.

 

12. General Provisions.

 

(a) Transfers in Violation of Agreement. Any Transfer or attempted Transfer of
any Carried Common in violation of any provision of this Agreement or the Pledge
Agreement shall be void, and the Company shall not record such Transfer on its
books or treat any purported transferee of such Carried Common as the owner of
such equity for any purpose.

 

(b) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

(c) Complete Agreement. This Agreement, those documents expressly referred to
herein and other documents of even date herewith embody the complete agreement
and understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, that may have related to the subject matter hereof in any way.

 

(d) Counterparts. This Agreement may be executed in separate counterparts
(including by means of facsimile), each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.

 

(e) Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by Executive, the
Company, the Employer, the Investors and their respective successors and assigns
(including subsequent holders of Carried Common); provided that the rights and
obligations of Executive under this Agreement shall not be assignable except in
connection with a permitted transfer of Carried Common hereunder.

 

(f) Choice of Law. The General Corporation Law of the State of Delaware will
govern all questions concerning the relative rights of the Company and its
stockholders. All other

 

- 16 -



--------------------------------------------------------------------------------

questions concerning the construction, validity and interpretation of this
Agreement and the exhibits hereto will be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware.

 

(g) Remedies. Each of the parties to this Agreement (including the Investors as
third-party beneficiaries) will be entitled to enforce its rights under this
Agreement specifically, to recover damages and costs (including attorney’s fees)
caused by any breach of any provision of this Agreement and to exercise all
other rights existing in its favor. The parties hereto agree and acknowledge
that money damages may not be an adequate remedy for any breach of the
provisions of this Agreement and that any party may in its sole discretion apply
to any court of law or equity of competent jurisdiction (without posting any
bond or deposit) for specific performance and/or other injunctive relief in
order to enforce or prevent any violations of the provisions of this Agreement.

 

(h) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company, Employer, Executive
and the Investors. The right of the Investors under this Section 12(h) shall
terminate upon the later of (i) the Investors failing to hold at least 37.5% of
the Common Shares owned by the Investors immediately after the consummation of
the Company’s initial Public Offering and (ii) the date that all Carried Shares
have vested pursuant to Section 2(a).

 

(i) Insurance. The Company or Employer, at its discretion, may apply for and
procure in its own name and for its own benefit life and/or disability insurance
on Executive in any amount or amounts considered available. Executive agrees to
cooperate in any medical or other examination, supply any information, and to
execute and deliver any applications or other instruments in writing as may be
reasonably necessary to obtain and constitute such insurance. Executive hereby
represents that he has no reason to believe that his life is not insurable at
rates now prevailing for healthy men of his age.

 

(j) Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or holiday in the state
in which the Company’s chief executive office is located, the time period shall
be automatically extended to the business day immediately following such
Saturday, Sunday or holiday.

 

(k) Indemnification and Reimbursement of Payments on Behalf of Executive. The
Company, Employer and their respective Subsidiaries shall be entitled to deduct
or withhold from any amounts owing from the Company or any of its Subsidiaries
to Executive any federal, state, local or foreign withholding taxes, excise
taxes, or employment taxes (“Taxes”) imposed with respect to Executive’s
compensation or other payments from the Company or any of its Subsidiaries or
Executive’s ownership interest in the Company, including, without limitation,
wages, bonuses, dividends, the receipt or exercise of equity options and/or the
receipt or vesting of restricted equity. In the event the Company or its
Subsidiaries does not make such deductions or withholdings, Executive shall
indemnify the Company and its Subsidiaries for any amounts paid with respect to
any such Taxes, together with any interest, penalties and related expenses
thereto.

 

(l) Reasonable Expenses. The Company agrees to pay the reasonable fees and
expenses of Executive’s counsel arising in connection with the negotiation and
execution of this Agreement and the consummation of the transactions
contemplated by this Agreement.

 

- 17 -



--------------------------------------------------------------------------------

(m) Termination. This Agreement (except for the provisions of Sections 7(a) and
(b)) shall survive a Separation and shall remain in full force and effect after
such Separation.

 

(n) Adjustments of Numbers. All numbers set forth herein that refer to stock
prices or amounts will be appropriately adjusted to reflect stock splits, stock
dividends, combinations of stock and other recapitalizations affecting the
subject class of equity.

 

(o) Deemed Transfer of Carried Common. If the Company shall make available, at
the time and place and in the amount and form provided in this Agreement, the
consideration for the Carried Common to be repurchased in accordance with the
provisions of this Agreement, then from and after such time, the Person from
whom such shares are to be repurchased shall no longer have any rights as a
holder of such units (other than the right to receive payment of such
consideration in accordance with this Agreement), and such shares shall be
deemed purchased in accordance with the applicable provisions hereof and the
Company (and/or the Investors and/or any other Person acquiring securities)
shall be deemed the owner and holder of such shares, whether or not the
certificates therefor have been delivered as required by this Agreement.

 

(p) No Pledge or Security Interest. The purpose of the Company’s retention of
Executive’s certificates in respect of Unvested Shares and executed security
powers is solely to facilitate the repurchase provisions set forth in Section 3
herein and does not constitute a pledge by Executive of, or the granting of a
security interest in, the underlying equity; provided that the Company
acknowledges that until GTCR Fund VII releases the security interest granted to
it in the Executive Securities by Executive pursuant to the terms of the Pledge
Agreement the Company shall hold such certificates on behalf of GTCR Fund VII
subject to and in accordance with the terms of the Pledge Agreement.

 

(q) Rights Granted to GTCR Fund VII and its Affiliates. Any rights granted to
GTCR Fund VII, GTCR Fund VII/A, GTCR Co-Invest, GTCR Capital Partners, L.P. and
their Affiliates hereunder may also be exercised (in whole or in part) by their
respective designees (which designees may be Affiliates of GTCR Fund VII, GTCR
Fund VII/A, GTCR Capital Partners, L.P. and/or GTCR Co-Invest).

 

*     *     *     *     *

 

- 18 -



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Senior Management Agreement on the date first written above.

 

SYNIVERSE HOLDINGS, INC.

By:   /s/    RAYMOND L. LAWLESS        

Its:

  Chief Financial Officer

SYNIVERSE TECHNOLOGIES, INC.

By:   /s/    RAYMOND L. LAWLESS        

Its:

  Chief Financial Officer     /s/    G. EDWARD EVANS           G. Edward Evans

 

Agreed and Accepted:

SYNIVERSE HOLDINGS, LLC

By:   /s/    RAYMOND L. LAWLESS        

Name:

  Raymond L. Lawless

Its:

  Chief Financial Officer

GTCR FUND VII, L.P.

By:   GTCR Partners VII, L.P.

Its:

  General Partner By:   GTCR Golder Rauner, L.L.C.

Its:

  General Partner By:   /s/    PHILIP A. CANFIELD        

Name:

  Philip A. Canfield

Its:

  Principal

 

[Signature Page to Amended and Restated Senior Management Agreement (Evans)]

 

-19-



--------------------------------------------------------------------------------

 

GTCR FUND VII/A, L.P.

By:   GTCR Partners VII, L.P.

Its:

  General Partner By:   GTCR Golder Rauner, L.L.C.

Its:

  General Partner By:   /s/    PHILIP A. CANFIELD        

Name:

  Philip A. Canfield

Its:

  Principal

GTCR CO-INVEST, L.P.

By:   GTCR Golder Rauner, L.L.C.

Its:

  General Partner By:   /s/    PHILIP A. CANFIELD        

Name:

  Philip A. Canfield

Its:

  Principal

GTCR CAPITAL PARTNERS, L.P.

By:   GTCR Mezzanine Partners, L.P.

Its:

  General Partner By:   GTCR Partners VI, L.P.

Its:

  General Partner By:   GTCR Golder Rauner, L.L.C.

Its:

  General Partner By:   /s/    PHILIP A. CANFIELD        

Name:

  Philip A. Canfield

Its:

  Principal

 

- 20 -